Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00739-CR

                                Jose Guadalupe MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2010-1132-DR
                      The Honorable Camile G. Dubose, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED October 29, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice